Citation Nr: 9911946	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1965 to 
February 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  Service connection for a back condition was denied in a 
March 1994 rating decision.  The appellant did not appeal.

2.  Since the prior final denial, the appellant has presented 
evidence of a diagnosis of degenerative arthritis of the 
cervical and lumbosacral spine and lumbosacral strain.

3.  The appellant reported inservice stressors which are 
uncorroborated by credible supporting evidence.

4.  The appellant does not have post-traumatic stress 
disorder as a result of stressors experienced in service.

5.  The veteran did not engage in combat.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection 
for a back condition is final.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 
20.1103 (1998).

2.  The claims for service connection for degenerative 
arthritis of the lumbosacral spine and lumbosacral strain are 
new claims.  38 C.F.R. § 3.155 (1998).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Back Injury

The appellant's claim for service connection for residuals of 
a back injury in service (back condition) was denied in a 
March 1994 rating decision.  Service connection was denied on 
the basis that no back condition was noted in service.  The 
appellant did not perfect his appeal as to that rating 
decision and it became final.  However, a claim may be 
reopened if new and material evidence has been submitted.  In 
the alternative, there may be a new claim.

A description of the evidence before the RO at the time of 
the March 1994 rating decision is summarized as follows:

Service medical records recorded a normal spine and other 
musculoskeletal systems examination during the March 1965 
induction examination.  An August 1965 examination of the 
spine and other musculoskeletal systems was normal and the 
appellant reported no bone, joint or other deformity, 
arthritis or rheumatism.  His separation examination in 
January 1967 was normal and the appellant denied recurrent 
back pain.

Service records documented foreign service in the Dominican 
Republic and awards and decorations including a parachute 
badge.

VA Medical Center records from July 1992 documented an 
admission for psychiatric treatment with medical diagnoses of 
hypertension, post-traumatic low back ache, and 
pseudoseizures.

An August 1992 VA examination reported complaints of low back 
pain with no radiation down to the legs.  He had reported to 
a psychiatrist that a parachute had failed to open during 
service.  His gait was within normal limits.  He was able to 
accomplish a deep knee bend.  There was no weakness and he 
was rated 5/5.  There was some limitation of movement in the 
lumbosacral spine.  His sensory status was within normal 
limits.  There was no spine tenderness or sciatic notch 
tenderness.  The deep tendon reflexes were bilaterally equal 
and active, rated 2+.  There were no pathological reflexes.  
His coordination was within normal limits.  The diagnosis was 
residuals of a back injury with recurrent low back pain, 
rule-out lumbosacral strain.

A sworn statement from N. R. indicated that he had served 
with the appellant in the 82nd Airborne from 1965-1967.  
While serving in the Dominican Republic in 1966, he witnessed 
a parachute jump by the appellant.  His chute malfunctioned, 
resulting in head and back injuries.

A statement from the appellant that he has had problems with 
his back since a jumping accident in the Dominican Republic 
in 1966 was of record.  He identified some physicians who had 
treated him after service.  Attempts by the RO to develop 
medical records from private physicians identified by the 
appellant failed to develop any information.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, No. 97-2180 (U. S. Veteran. App. February. 
17, 1999) (en banc).  

Evidence submitted or associated with the claims file in 
relation to service connection for residuals of a back injury 
since the March 1994 final rating decision consisted of the 
following:

A July 1993 VA Medical Center examination reported 
degenerative arthritis of the cervical and lumbosacral spine, 
both consistent with arthritis.

At a July 1997 VA examination, the appellant reported low 
back pain since a 1966 jump.  Later on he indicated that the 
pain started from an attempt to administer spinal anesthesia.  
The pain apparently started before that but was aggravated by 
the procedure.  On motor examination, except for severe 
limitation of lumbar spine movement, there was no obvious 
focal motor weakness, atrophy or fasciculation.  His 
coordination was within normal limits.  His reflexes were 
active and equal bilaterally and there were no pathological 
reflexes.  The impression included low back pain with 
radiculopathy as a result of previous trauma, possibly in 
1966.  In a separate July 1997 report, there was tenderness 
to palpation in the lower lumbar paravertebral muscles.  
Range of motion of the lumbosacral spine was reported as: 
flexion 70-80 degrees; extension 0 degrees; lateral bending 
25 degrees; lateral rotation 25 degrees.  Reflexes were 2+ 
bilaterally in the lower extremities.  Plantars were 
downgoing, and straight leg raising was negative bilaterally.  
He complained of pain in the lower back on straight leg 
raising.  Sensation was intact in both lower extremities.  
This examination concluded with a diagnosis of chronic 
lumbosacral strain with mild osteoarthritis at L5-S1.

In determining whether the appellant has submitted new and 
material evidence or a new claim, the Board must consider the 
basis of the previous denial.  The Board also believes that 
the reasons for the prior denial and what was denied must be 
considered.

Service connection was previously denied for a generic back 
disorder.  There was no indication that the RO considered the 
law or regulations governing chronic disease or presumptive 
service connection.  Service connection was never previously 
denied for arthritis since arthritis had not been 
demonstrated.  Since the RO reclassified the disorder from 
"back condition" to "lumbosacral strain with 
osteoarthritis" the issue should have been addressed as a 
new claim rather than a claim to reopen.  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  

Service Connection for Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
denied in a March 1994 rating decision.  Subsequently, the RO 
reopened the claim and considered service connection for 
post-traumatic stress disorder in a January 1997 rating 
decision under the applicable regulations and criteria.  The 
claim was denied on the basis that the evidence did not 
establish that the claimed inservice stressor actually 
occurred.  The decision to reopen was correct based on new 
allegations of stressors and diagnoses based on the 
stressors.

In order to establish entitlement to service connection for 
post-traumatic stress disorder, there must be medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998), 
Cohen v. Brown, 10 Vet. App. 128 (1997).  When it has been 
determined that a veteran was not engaged in combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  It is noted that the appellant was not engaged in 
combat.  The evidence indicates that his military occupation 
was as a truck driver.  He was not awarded any combat 
badges.  Therefore, service connection demands verified 
inservice stressors.  The appellant's occasional reports of 
combat are rejected and diminish his credibility.

The appellant's claim is well grounded.  The appellant has 
presented medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a post-traumatic stress 
disorder case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current post-traumatic stress disorder disability.  
Cohen, 10 Vet. App. at 128.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Centers, VA 
examinations were conducted and statements were accepted in 
support of the claim.  The appellant was furnished the 
opportunity at his request to offer testimony before the RO 
but failed to report.  The RO also attempted to develop 
private medical evidence as identified by the appellant but 
it was unavailable.  There is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

The appellant's DD Form 214 documented foreign service of 1 
year, 1 month.  The appellant's specialty code was listed as 
a light vehicle driver.  He received a parachute badge, Armed 
Forces Expeditionary Medal and National Defense Service 
Medal.

Service records that documented service in the Dominican 
Republic from September 1965 through October 1966.

Service medical records that were entirely negative for any 
psychiatric condition.  Assessments of his psychiatric status 
were normal during examinations conducted in March 1965, 
August 1965, and January 1967.

VA Medical Center records from a July 1992 admission 
indicated a rule-out post-traumatic stress disorder diagnosis 
in addition to polysubstance abuse, depressive disorder and a 
questionable dissociative state (isolated episode).  At that 
time he reported flashbacks of combat.

A report of an August 1992 VA examination for post-traumatic 
stress disorder is of record.  The appellant stated that he 
served in the Dominican Republic and was assigned to the 2nd 
50th Infantry Division.  He was involved in sporadic 
firefights against anti-government rebels.  He directly 
witnessed casualties among the enemy and was exposed to small 
arms fire.  He was not wounded.  His nervous difficulties 
began about 1 month after discharge.  He was abusing drugs 
since being in the Dominican Republic.  He was still abusing 
drugs and receiving psychiatric treatment.  His worst stress 
was during training in parachute jumping.  His chute failed 
to open and until he tried the reserve chute at the last 
minute, the terror he felt was overwhelming.  The fighting 
was sporadic and although he witnessed casualties among the 
enemy, these did not severely stress him.  He reported 
symptoms including sleep disturbances and depression.  
Chronic, mild post-traumatic stress disorder was diagnosed in 
addition to alcohol and substance abuse.

The appellant did not respond to an August 1992 stressor 
development letter from the RO.

October 1992 VA Medical Center records documented an 
admission for alcohol rehabilitation with an additional 
diagnosis of post-traumatic stress disorder.  February and 
March 1993 notes document treatment for alcohol and drug 
dependence and depression.  There was a rule-out post-
traumatic stress disorder diagnosis.  He was admitted in 
April 1993 to the post-traumatic stress disorder unit for 
symptoms of nightmares, flashbacks and depressed mood.  He 
gave a history of symptoms related to his service in the 
Dominican Republic.  A June 1993 note stated that the 
appellant's primary diagnosis for that hospitalization was 
post-traumatic stress disorder. 

A sworn statement from N. R., received in July 1993, 
indicated that he had served with the appellant in the 
Dominican Republic.  He witnessed a parachute jump by the 
appellant during which his parachute malfunctioned resulting 
in head and back injury.

He was admitted for treatment of post-traumatic stress 
disorder in March 1994.  He gave a history of symptoms from 
1967.  They subsided spontaneously and then returned about 10 
years later.  He was again admitted for post-traumatic stress 
disorder treatment in December 1994.  He was having 
flashbacks of children he had killed during military service.  
Records documented an admission in June 1996 for treatment of 
post-traumatic stress disorder and polysubstance abuse.

The appellant submitted a statement in July 1997 that 
outlined his service stressors.  He was a truck driver in the 
82nd Airborne Division, 508th Parachute Infantry.  He was in 
Santo Domingo between 1965 and 1966.  On one occasion in May 
1966, he inadvertently ran over a child while escaping from a 
rebel ambush.  The child's face was imprinted on the winch of 
his truck.  On another occasion he observed a local person 
kill a native woman with a machete.  She was hacked to death 
and various parts of her were hacked off.  He had nightmares, 
flashbacks and intrusive thoughts of those incidents.

Social Security Administration records from October 1994 
reported the appellant's complaints and treatment for post-
traumatic stress disorder.  In a September 1997 letter, the 
Social Security Administration indicated that the VA was in 
receipt of all of the available records.

A VA examination was conducted in July 1997.  Chronic and 
severe post-traumatic stress disorder was diagnosed.  The 
appellant reported 4 stressful incidents, with the first 2 
being the most serious.  They are as follows:

He saw a woman who cleaned his laundry being attacked and 
decapitated by a rebel wielding a machete.  

He was driving a transport truck that was ambushed by rebels.  
He detoured off the road into a local street and ran over a 
woman accompanied by 3 children.  Two of the children were 
crushed by the truck and he later saw body parts splattered 
on the truck.

His parachute failed to open properly during a jump.

He was often subjected to civilians throwing fluids at the 
truck including urine and bleach when he conducted garbage 
pick-up runs in the compound.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  When determining whether a claim is well 
grounded, the evidence submitted in support of the claim 
must be accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  When all the evidence is assembled, the Board is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The appellant has furnished a clear diagnosis of post-
traumatic stress disorder.  However, he has failed to furnish 
verified or verifiable inservice stressors.  His stressors 
all involve incidents without names, places or other 
specifics.  Although there is a lay statement from N. R. 
noting a parachute malfunction, he does not describe the 
incident or provide a date that would allow for an attempt at 
verification.  N. R.'s statement is unacceptable to establish 
credible supporting evidence.  There are no service records 
that verify these events.  The Board agrees with the RO's 
determination that the furnished information is unverifiable.  
Further attempts at development through the U. S. Armed 
Services Center for Research of Unit Records or other sources 
would be futile.  The Board may not rely on his statements 
alone.  Therefore, lacking verification of his inservice 
stressors, the preponderance of the evidence is against the 
claim and it must be denied.

The Board notes that the appellant was furnished Statements 
of the Case with regard to this issue in March 1995 and 
November 1997.  He has been given actual notice of the 
deficiencies in his claim.  The Board finds, therefore, that 
there is no additional obligation on the part of the VA to 
assist in the development of this claim.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert, 1 Vet. App. at 49, 53.


ORDER

The claim for service connection for arthritis of the lumbar 
spine and lumbosacral strain is a new claim.  Service 
connection for post-traumatic stress disorder is denied.


REMAND

The claim for service connection for arthritis of the lumbar 
spine and lumbosacral strain is a new claim not previously 
considered by the RO.

Accordingly, these claims are REMANDED for the following 
development:

The RO should adjudicate the claims for 
service connection for arthritis of the 
lumbar spine and lumbosacral strain.

The appellant and his representative are reminded of their 
duty to submit a well grounded claim.  Any evidence that 
attributes the current back and arthritis diagnoses to 
service must be submitted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

